Citation Nr: 0309060	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  02-12 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a fungal infection, 
claimed as jungle rot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from February 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

In May 2003, the Board initiated additional development of 
the appellant's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  Therefore, this case must be returned to the 
RO for development of the additional evidence.

Although the Board sincerely regrets the additional delay, 
the Federal Circuit has stated, "[E]ven though the 
amendments to § 19.9 may further the VA's stated objective of 
efficiency, striking the sensible balance between decreasing 
appeal processing times and the competing public policy of 
protecting an appellant's right to due process is a matter 
for Congress . . . ."  Id., slip op. at 13, 2003 U.S. App. 
LEXIS 8275, at *22 (emphasis added).

Accordingly, this case is REMANDED for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159.

2.  Make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded the following 
examination:  a skin diseases examination 
to determine whether the veteran has a 
current skin disorder that is related to 
his military service.  If possible, the 
examination should be scheduled for a 
time when the symptoms of the appellant's 
skin rash are active.  Send the claims 
folder to the examiner for review.  The 
examiner is requested to opine whether 
the veteran has a current skin disorder 
that is "at least as likely as not" 
related to his military service.

In order to assist the examiner, the 
following narrative paragraphs should be 
included in the examination request:  The 
veteran served from February 1943 to 
December 1945.  The veteran's service 
medical records are not available because 
they were destroyed in a fire at a 
Government facility in 1973.  Although 
the veteran's service medical records no 
longer exist, the veteran is competent to 
testify/describe readily observable 
symptoms, such as itching or flaking of 
skin, that he has experienced.  Further, 
because the veteran is a combat veteran, 
the Board has determined that his 
statements regarding his experiences in 
service are credible.

According to statements by the veteran, 
his "jungle rot" first appeared in 
approximately August 1944 when he was 
stationed at Iwo Jima.  For treatment at 
that time, he was given gauze and 
instructed to put a package of medication 
in his helmet with water and soak the 
affected area of his skin in the 
resulting solution.  He was told to do 
this on a daily basis.  The "jungle 
rot" cleared before he returned home 
from service and appeared again in 1946.  
The veteran was treated by a physician in 
Gadsden, Alabama, from 1946 to 1976.  
(The physician is deceased, and his 
records are not available.)  Thereafter, 
the veteran treated his symptoms with 
over-the-counter medications such as 
Cortisone-10 ointment and cream.  He 
sought treatment from VA in approximately 
January 2000.  He had problems with the 
"jungle rot" intermittently ever since 
service.

VA medical records from April 1999 to 
September 2000 show that the veteran was 
treated for a rash on his left leg in May 
1999 (treated with clotrimazole and 
hydrocortisone cream) and for a dry, 
scaly rash on the medial aspect of his 
right ankle and a patchy type rash on the 
left medial aspect of the calf in 
September 2000 (diagnosed as rash, fungal 
infection and treated with Tinactin).

3.  Thereafter, if the claim on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the report from 
the skin examination requested above and 
the Veterans Claims Assistance Act of 
2000.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. ANDREW AHLBERG
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




